IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 184 DB 2020 (No. 4 RST 2021)
                                           :
DEBORAH ANN DE QUEVEDO                     :   Attorney Registration No. 68210
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Out of State)




                                      ORDER


PER CURIAM


       AND NOW, this 29th day of January, 2021, the Report and Recommendation of

Disciplinary Board Member dated January 20, 2021, is approved and it is ORDERED that

Deborah Ann de Quevedo, who has been on Retired Status, has never been suspended

or disbarred, and has demonstrated that she has the moral qualifications, competency

and learning in law required for admission to practice in the Commonwealth, shall be and

is, hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.